Citation Nr: 1501819	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  23-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a gastrointestinal/esophageal disability, claimed as acid reflux.

3.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a rating in excess of 20 percent for mechanical low back strain, with degenerative disc disease (a low back disability).

5.  Entitlement to special monthly compensation (SMC) based on the loss of use of the left lower extremity.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law
ATTORNEY FOR THE BOARD

L. Zobrist, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1966 to June 1968.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Lincoln, Nebraska, Department of Veterans Affairs (VA) Regional Office (RO), in July 2011 (which granted service connection for PTSD. rated 30 percent, continued a 20 percent rating for a low back disability, and denied service connection for acid reflux), January 2012 (which denied SMC based on loss of use of the left lower extremity), and November 2012 (which denied service connection for a right shoulder disability).  

The Veteran has referred to his claim as a gastrointestinal condition, to include acid reflux.  (See April 2012 supplemental remarks and February 2011 claim).  His symptoms have been diagnosed as including esophageal conditions, such as hiatal hernia and stricture.  (See April 2012 VA esophageal conditions examination).  Therefore, the Board has characterized the issue as stated on the preceding page.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009). (When a claimant makes a claim, he is seeking service connection for a disability underlying alleged symptoms regardless of how the disability is diagnosed.)

The issues of service connection for a right shoulder disability and a gastrointestinal/esophageal disability, and seeking ratings in excess of 30 percent for PTSD, and in excess of 20 percent for a low back disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran  if action on his part is required.




FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran has no effective function remaining in the left lower extremity other than that which would be equally well served by an amputation stump with use of a suitable prosthetic appliance.


CONCLUSION OF LAW

The criteria for SMC based on the loss of use of the left lower extremity are not met.  38 U.S.C.A. § 1114 (West 2014); 38 C.F.R. §§ 3.350, 4.63 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  In a claim for increase (as the instant claim is, essentially) the notice mandated by VCAA is generic notice of how VA assigns disability ratings, and of the Veteran's and VA's respective responsibilities in the development of pertinent evidence.   VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Regarding the issue decided herein, the Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A December 2011 letter explained the evidence necessary to substantiate his claim (including evidence specific to show loss of use of a lower extremity), the evidence VA was responsible for providing, the evidence he was responsible for providing, and of how VA assigns effective dates.  He has had ample opportunity to respond and supplement the record, and has not alleged that notice was less than adequate.

The Veteran's pertinent evaluation and treatment records are associated with the record.  The RO arranged for VA examinations in August 2011, January 2012, and April 2012.  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disability to constitute medical evidence adequate for rating purposes.  

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide this matter, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  Rather, the Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claims.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).
When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of a matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all the evidence is assembled, VA is responsible for determining whether it supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

SMC is a special statutory award, in addition to awards based on the schedular evaluations provided by the diagnostic codes in VA's rating schedule.  Claims for SMC, other than those pertaining to one-time awards and an annual clothing allowance, are governed by 38 U.S.C.A. § 1114 (k) through (s) and 38 C.F.R. §§ 3.350 and 3.352.  Loss of use of a foot is defined in 38 C.F.R. § 4.63.

SMC is payable at a specified rate if a Veteran, as the result of service-connected disability, has suffered the loss of use of a foot.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a), 4.63.  Loss of use of a foot, for the purpose of SMC, will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function of the foot, whether the acts of balance and propulsion, etc., could be accomplished equally well by an amputation stump with prosthesis.  Extremely unfavorable complete ankylosis of the knee, or complete ankylosis of two major joints of the lower extremity, or shortening of the lower extremity of 31/2 inches (8.9 cms.) or more, will be taken as loss of use of the foot involved.  Complete paralysis of the external popliteal nerve (common peroneal) and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve, will be taken as loss of use of the foot.  38 C.F.R. §§ 3.350(a)(2), 4.63.

On May 2011 VA spine examination, the Veteran was noted to have leg or foot weakness with unsteadiness.  His gait was described as antalgic with poor propulsion.  He had decreased sensation in his left lower extremity and absent reflexes.  Left hip flexion, knee flexion, knee extension, ankle dorsiflexion, ankle plantar flexion, and great toe extension all showed active movement against some resistance (4/5).  There was decreased muscle tone in the left leg, as well as muscle atrophy (34 centimeter circumference in the left leg; 43 centimeter circumference in the right).  The diagnosis included left lower extremity radiculopathy, to include weakness and muscle wasting.

In his August 2011 claim for SMC based on loss of use of the left foot (claimed as secondary to his service-connected low back disability), the Veteran asserted that he has weakness in his left foot/lower extremity, that he has "no power or push off" of the left leg, and that his left leg is a "stick."  He stated that he did not use a cane or other obvious assistive devices, but that he chose his footwear (high, lace-up boots or cowboy boots) such that they provided the bracing necessary for him to function.  

On August 2011 VA peripheral nerves examination, the examiner noted the Veteran's complaints of persistent radiculopathy and reported symptoms of numbness, pain, and discomfort.  Muscle weakness and atrophy in the left calf was observed, as well as decreased strength in the left lower extremity.  He was noted to have moderate constant pain, intermittent pain, paresthesias/dysesthesias, and numbness in the left lower extremity.  On muscle strength testing, left knee extension was 3/5, ankle plantar flexion was 3/5, and ankle dorsiflexion was 2/5.  Left calf atrophy (as determined by circumference measurement) was as in May 2011.  Bilateral knee reflexes were hypoactive (1+) and ankle reflexes were absent.  There was decreased sensation in the left lower leg/ankle and no response to light touch in the left ankle.  There was an antalgic gait, due to left lower extremity weakness associated with radiculopathy, but no trophic changes.  

An analysis of the nerves affecting the left lower extremity was conducted.  The examiner found severe incomplete paralysis of the sciatic and external popliteal nerves and moderate incomplete paralysis of the anterial tibial, internal popliteal, and posterior tibial nerves.  Occasional use of a back brace was noted.  The examiner considered whether there was functional impairment of any extremity, due to a peripheral nerve condition, such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, and determined that such impairment was not shown.  

On January 2012 VA lower extremity examination, the examiner noted that the Veteran complained of numbness in his left toes and foot related to his service-connected radiculopathy and spine disabilities, but denied any other foot problems, trauma, or injury.  The examiner noted hammer toes on the left foot, but found no other specific foot disabilities.  It was noted that the Veteran did not use any assistive devices.  Sensory testing of the left foot found decreased sensation to sharp dull testing of the toes, and deep tendon reflexes at the ankles were absent.  There was notable left calf atrophy, with mild plantar/dorsiflexion weakness in the left ankle.  Left ankle range of motion in the was normal, with no loss of motion or change in pain, weakness, or fatigue with repetitive testing.  

Regarding the left leg itself, the examiner noted a history of left calf atrophy, neurological deficit, and weakness on extension.  A mild altered gait, attributed to left lower leg weakness, was observed.  On range of motion testing, left knee flexion was limited to 135 degrees, with no limitation on extension; no pain on motion was observed, and there was no additional limitation in range of motion after repetitive-use testing.  On muscle strength testing, left knee flexion was 4/5 and extension was 3/5.  Joint stability was normal.  

The examiner concluded that the functional impairment of the left foot/lower extremity was not such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  The examiner noted that the Veteran continued to work as a farmer/contractor, and that his left lower extremity does not prevent him from continuing gainful employment, as there was no clinically observed abnormality other than weakness of the left calf.  

On April 2012 VA spine examination, the examiner noted left lower extremity muscle atrophy (34 centimeters for the left calf, 42 for the right) and symptoms of pain, numbness, and discomfort associated with (service-connected) radiculopathy.  Muscle strength testing was normal (5/5).  Deep tendon reflexes were hypoactive, bilaterally, with decreased sensation in the left lower leg/ankle and foot/toes.  Symptoms of radiculopathy in the left lower extremity included severe constant pain and moderate intermittent pain, paresthesias/dysesthesias, and numbness.  The Veteran did not use any assistive devices.  The examiner considered whether there was functional impairment of the extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis, and determined that such impairment was not shown.  

In his April 2012 notice of disagreement, the Veteran stated that, while walking, he merely places his left foot on the ground while advancing his right leg to continue forward (i.e., that propulsion is limited to the right lower extremity.)  

Whether a person has lost the use of a foot is an inherently medical question.  Loss of use requires an assessment of the actual remaining functions of balance, propulsion, etc., and a comparison of the those functions of the extremity with amputation and a suitable prosthesis (as well as whether there is certain pathology that is presumed to constitute loss of use, which required clinical inspection and diagnostic studies/measurements).  Many of these considerations can only be properly evaluated by a medical professional.  The Veteran is a layperson and has not established he has medical expertise.  His statements regarding his disability have been considered in detail, above, including his assertions that he is unable to propel himself with his left lower extremity and requires "bracing" (by use of specific types of footwear) to function; however, they are not competent evidence on the critical question of whether he satisfies the medical and legal criteria that establish loss of use of a foot.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed, Cir. 2007).

The medical evidence of record is consistently against the Veteran's claim.  He was afforded four VA examinations between May 2011 and April 2012 that considered the functional impairment associated with his left lower extremity.  The August 2011, January 2012, and April 2012 VA examiners, in particular, conducted detailed examinations, from the perspective of the peripheral nerves, left lower extremity, and spine, respectively.  In addition, all specifically considered whether the functional impairment clinically observed with respect to the Veteran's service-connected spine and left lower extremity disabilities met the criteria outlined in 38 C.F.R. § 4.63; each concluded that it did not.  The Board notes that these conclusions are consistent with the examination findings noting no use of assistive devices (other than occasional use of a back brace); partial, but not complete, paralysis of the external popliteal nerve; full range of motion in the ankle; diminished, but not absent, muscle strength; no indication of ankylosis or lower extremity shortening; and no trophic changes.  The Board further notes that the examiners' findings are consistent with the Veteran's lay statements regarding his functional impairment, specifically, that he continues full-time employment in a labor-intensive profession (farming/contractor) with the use, at most, of a back brace and supportive footwear (i.e., he does not require the use of a cane, walker, or wheelchair for balance or ambulation on even an occasional basis).  Consequently, the Board finds that the VA examination reports are entitled to very substantial probative weight.

The Board has considered the Veteran's assertions, in his April 2012 notice of disagreement, that the VA examinations were inadequate because they did not consider the provisions of 38 C.F.R. §§ 4.40, and 4.45, or the factors outlined in DeLuca v. Brown, 8 Vet. App. 202 (1995), and did not reflect his physical condition under the conditions of ordinary, everyday life.  However, the VA examiners considered his reported symptomatology (under the conditions of ordinary, everyday life), to include numbness, pain, and discomfort, and objectively observed/reported weakness, limitation in range of motion, muscle atrophy, antalgic gait, decreased sensation, decreased/absent reflexes, decreased muscle strength, nerve pain, paresthesias/dysesthesias, and numbness.  Therefore, the Board finds that the VA examiners fully considered the functional limitations of the Veteran's left lower extremity, consistent with the requirements of 38 C.F.R. §§ 4.40, and 4.45, as well as the DeLuca factors, as well as the "ordinary, everyday life" impairment as reported by the Veteran, and are adequate for rating purposes. 

In sum, the Board finds that the preponderance of the evidence is against a finding that the impairment of the Veteran's left lower extremity presents a disability picture that meets the legal criteria for establishing loss of use of a foot (here, the left lower extremity).  His reported symptomatology, while quite significant (as reflected by the 60 percent schedular rating assigned for left lower extremity radiculopathy) does not present a disability picture consistent with no effective function remaining other than would be equally well-served by an amputation stump at the site of election below the knee with use of suitable prosthesis.  


ORDER

Entitlement to SMC based on the loss of use of the left lower extremity is denied.


REMAND

The Board finds that further development is required to ensure that the record is complete and due process concerns are fully addressed with respect to the claims of service connection for right shoulder and gastrointestinal/esophageal disabilities and for increased ratings for PTSD and a low back disability.

Right Shoulder

In July and September 2013, the Veteran's attorney filed Freedom of Information Act (FOIA) requests for evidence related to the Veteran's right shoulder claim, to include: a January 2013 statement from physical therapist B.B.; October through December 2012 treatment records from McMeen Physical Therapy; February 2013 treatment records from Orthowest; November 2000 through February 2013 treatment records from the VA Nebraska-Western Iowa Health Care System; a February 2013 examination from the VA Nebraska-Western Iowa Health Care System; and a May 2013 VA medical opinion.  The record contains a copy of a cover letter from the Board's FOIA/Privacy Act Office, dated in May 2014, indicating that the FOIA request was fulfilled.  In November 2014, the Board received correspondence from the Veteran's attorney stating that the requested materials had not been received.  Clarification of the conflicting information in the record regarding the Board's response to the FOIA request is necessary.  [If the Board's mailing of the voluminous records was mis-delivered through some fault of VA, the Veteran would be entitled to another copy at VA's expense.  However, if the Board (VA) followed proper procedure, and the documents delivered were misplaced or lost by the Veteran's attorney, then any additional copies would be provided at his expense.]  

Acid Reflux

The Veteran asserts that that he has acid reflex secondary to his PTSD.  The record contains a May 2011 VA esophagus and hiatal hernia examination report, wherein the examiner opines that that medical literature is silent as to a causative link between PTSD and GERD.  (A subsequent April 2012 VA examination considered a nexus between the Veteran's medication and his gastroesophageal disabilities, but did not provide an opinion as to secondary causation by PTSD itself.)  However, the Veteran has subsequently provided citations to medical/scientific treatise evidence suggesting a link between PTSD and his diagnosed gastrointestinal/esophageal disabilities.  (See April 2012 Supplemental Remarks).  As the May 2011 VA medical opinion is premised on nonexistence of pertinent medical literature, the Veteran's citation to such literature requires development for clarification of the opinion

PTSD

The most recent VA PTSD examination (in May 2011) noted the Veteran was not receiving current treatment for a mental disorder.  Recent VA treatment records associated with other medical conditions include lists of current medications, which show listings of a medication being actively prescribed for anxiety.  (See, e.g., February 2013 VA treatment record).  Presumably the prescription was initiated, and is renewed, based on clinical evaluations; however, and there are no records in the Veteran's file related to any medical treatment for psychiatric disability during the time period at issue, and the record does not reflect any attempt to secure them.  Records of treatment for a service-connected disability are clearly pertinent (and may be critical) evidence in a claim for increase, and must be obtained on remand (if available).  The May 2011 VA examiner's notation that Veteran does not receive treatment for a mental disorder appears facially inconsistent with the records noting the use of prescription medication for psychiatric symptoms.  Given this inconsistency, and the likelihood that additional medical records will be added to the record on remand, the Board finds that a contemporaneous examination to ascertain the current severity of the Veteran's PTSD is necessary.

Low Back Disability

On the most recent VA spine examination (in April 2012) it was noted that the disability is worsening.  The Board notes that it has been nearly three years since that examination, and that there are no treatment records related to the Veteran's "worsening" low back disability since that time.  Given the assertion of continued worsening, and the lack of any recent medical assessment of the Veteran's spine disability, the Board finds that remand to obtain relevant treatment records and a contemporaneous examination to ascertain the current severity of the Veteran's spine disability is necessary.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should review the Veteran's attorney's July and September 2013 FOIA requests and the Board's May 2014 response (that the request was satisfied) and arrange for exhaustive development (to include contacting, if necessary, the attorney's office, Postal Authorities, and the Board's FOIA office to ascertain what became of the Board's mailing of documents in response to the requests.  If the FOIA response was mis-delivered (due to the Board's/VA's fault), or was incomplete, the Veteran should be provided copies of the documents sought at VA's expense.  If the Board/VA followed proper procedures and provided all documents sought. The Veteran's attorney should be advised that he may seek another copy of documents specified upon payment of a duplication fee.  The Veteran and his attorney should have the opportunity to respond (including any time extensions requested for which good cause is given).  
2.  The AOJ should ask the Veteran to identify the provider(s) of any and all VA evaluations and/or treatment he has received for PTSD and his spine disability and to provide authorizations for VA to secure records of any such private treatment.  The AOJ should secure for the record complete clinical records of all psychiatric/orthopedic evaluations or treatment (records of which are not already associated with the record) from the providers identified.  If any records sought are unavailable, the reason for their unavailability must be noted in the record.  If a private provider does not respond to the AOJ's request for identified records sought, the Veteran must be so notified, and reminded that ultimately it is his responsibility to ensure that private treatment records are received.

3.  When the development requested above is completed, the AOJ should arrange for a gastrointestinal/esophageal diseases examination of the Veteran to determine whether he has a gastroesophageal or intestinal disability, to include GERD, acid reflux, or hiatal hernia, that is secondary to PTSD (or secondary to the use of any medication prescribed to treat his service-connected disabilities).  Based on examination of the Veteran and review of his record, the examiner should provide an opinion that responds to the following:

a) Please identify (by medical diagnosis) each gastrointestinal/esophageal disability entity found.

b) Please identify the likely etiology for each gastrointestinal/esophageal disability entity diagnosed; specifically, is it at least as likely as not (a 50 % or better probability) that such disease was either (i) caused or (ii) aggravated by (increased in severity due to) PTSD or by use of medication to treat a service-connected disability.

c) If the opinion is to the effect that a service-connected disability (or medication for such disability) did not cause, but aggravated, a diagnosed gastrointestinal/esophageal disability entity, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail, citing to supporting clinical data and/or medical literature, as appropriate.

4.  The AOJ should also arrange for the Veteran to be examined by an appropriate psychiatrist or psychologist to determine the current severity of his service-connected PTSD.  The Veteran's record must be reviewed by the examiner in conjunction with the examination.  The examiner should:

a) Identify each symptom of found, noting its frequency and severity.  The examiner must specifically note the presence or absence of each symptom listed in the rating schedule criteria for ratings above 30 percent (or any other symptoms of similar gravity).

b) Note the Veteran's current treatment regimen and medication for psychiatric symptoms, if any.  If the diagnostic picture presented suggests a worsening of the disability since May 2011, the examiner should discuss the functional limitations associated with, and expected impact on social and occupational functioning resulting from, PTSD.

The examiner must explain the rationale for all opinions.

5.  The AOJ should also arrange for an orthopedic examination of the Veteran to determine the current severity of his service-connected low back disability.  The entire record must be reviewed by the examiner in conjunction with the examination.  The findings must include range of motion studies, and the examiner should note the degree of any further limitations due to pain, weakness, incoordination, and/or fatigue, and during flare-ups.  The examiner should also identify any additional neurological manifestations and determine whether there have been incapacitating episodes of disc disease (periods of bed rest prescribed by a physician), and if so, identify the frequency and duration of any such episodes.

The examiner must explain the rationale for all opinions.

6.  The AOJ should then review the record and readjudicate the claims remaining on appeal.  If any remain denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond.  The case should then be returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


